      Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANDRES HERNANDEZ HERNANDEZ,                         )
an individual,                                      )
                                                    )       Case No. 1:19-cv-0521
                              Plaintiff,            )
                                                    )
                       v.                           )
                                                    )
IIR, INC., an Illinois corporation, and             )
ANTHONY DUARTE, an individual,                      )
                                                    )
                              Defendants.           )

                                           COMPLAINT

       The Plaintiff, Andres Hernandez Hernandez (“Hernandez”), by and through his attorneys,

Timothy M. Nolan and Samuel D. Engelson of the Nolan Law Office, complains against

Defendants, IIR, Inc. and Anthony Duarte, as follows:

NATURE OF THE SUIT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., the Illinois Minimum Wage Law (“IMWL”), 820 ILCS § 105/1, et seq., and the

Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago,

for Defendants’ failure to pay Plaintiff overtime compensation for hours worked over forty (40)

in a work week. Plaintiff was a construction worker and laborer for Defendants’ construction

business.

JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Plaintiff’s FLSA claim pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law

and municipal ordinance claims pursuant to 28 U.S.C. § 1367.



                                                1
       Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 2 of 7 PageID #:2




        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiff’s claims occurred in this judicial district.

THE PARTIES

        4.      Plaintiff Hernandez is a former employee of the Defendants’ construction

business. Plaintiff Hernandez worked as a construction worker and laborer at Defendants’

construction business from approximately January, 2008 through January 8, 2019.

        5.      During the course of his employment, Plaintiff Hernandez used and handled

goods and materials, including construction materials, tools and implements, which moved in

interstate commerce prior to being used or purchased in Illinois.

        6.      Plaintiff Hernandez resides in and is domiciled in this judicial district.

        7.      Defendant IIR, Inc. is an Illinois corporation that operates a construction and

remodeling business and is engaged in performing construction at residential and commercial

properties throughout Chicago and maintains a registered office at 70 W. Madison St, Suite

1400, Chicago, IL 60603.

        8.      Upon information and belief, Defendants have earned more than $500,000 in

annual gross revenue during 2016, 2017 and 2018.

        9.      Defendant Anthony Duarte (“Duarte”) is the President and owner of IIR, Inc.

        10.     At all times relevant to this action, Defendant Duarte possessed extensive

oversight over IIR, Inc. and its business operations. Defendant Duarte was the ultimate decision-

maker with respect to Defendants’ payroll and wage and hour practices; he possessed the

authority to hire and fire Defendants’ employees; supervised and controlled employee work

schedules or conditions of employment; determined rate and method of payment; and maintained

employment records.



                                                   2
       Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 3 of 7 PageID #:3




        11.      Upon information and belief, Defendant Duarte resides in and is domiciled within

this District.

COMMON ALLEGATIONS

        12.      During the period from January 8, 2016 to January 8, 2019, Plaintiff Hernandez

regularly worked six (6) days per week. On Monday through Friday, he typically worked from

7:00 a.m. to 4:30 p.m., and on Saturday he typically worked from 7:00 a.m. to 3:30 p.m. On

occasion, Plaintiff Hernandez was required to work as late as 6:00 p.m. or 7:00 p.m. Plaintiff

typically took a thirty minute lunch break and did not work on Sunday.

        13.      Based on his schedule, Plaintiff Hernandez regularly worked at least fifty-three

(53) hours in individual workweeks from January 8, 2016 through January 8, 2019.

        14.      During 2016, Defendants paid Plaintiff Hernandez $140.00 per day. This amount

was based on the rate of $17.50 per hour for eight (8) hours. During 2017 and 2018, Defendants

paid Plaintiff $150.00 per day. This amount was based on the rate of $18.75 per hour for eight

(8) hours.

        15.      Defendants paid Plaintiff Hernandez his wages with a non-payroll company

check, and deducted $1,200.00 per month as and for rent Defendant Duarte charged Plaintiff

Hernandez for an apartment Plaintiff rented on North Ridgeway Avenue in Chicago, Illinois.

        16.      Defendants did not compensate Plaintiff Hernandez at one and one-half times his

regular hourly rate of pay for hours worked in excess of forty (40) in individual work weeks.

        17.      During the relevant period from January 8, 2016 through January 8, 2019,

Defendants paid all of Plaintiff’s overtime compensable hours at or below his straight-time

hourly rate of pay.




                                                  3
      Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 4 of 7 PageID #:4




       18.      In violation of the statutes and implementing regulations of the FLSA, IMWL and

CMWO, 29 C.F.R. § 516, 820 ILCS § 105/8, and Ill. Adm. Code 210.700, Defendants failed to

create, maintain, and preserve complete and accurate payroll records for Plaintiff.

       19.      Upon information and belief, Defendants failed to post, and keep posted, FLSA,

IMWL and CMWO notices pursuant to 29 C.F.R. § 516.4 and 820 ILCS § 105/9 and Ill. Adm.

Code 210.700.

                                           COUNT I
                 Violation of the Fair Labor Standards Act – Overtime Wages

       20.      Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       21.      Throughout his employment with Defendants, Plaintiff was an “employee” of the

Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       22.      Plaintiff was not exempt from the overtime wage provisions of the FLSA, 29

U.S.C. § 207, 213.

       23.      Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the FLSA, 29 U.S.C. § 203(d).

       24.      Defendant IIR, Inc. is an “enterprise” within the meaning of the FLSA, 29 U.S.C.

§203 (a)(1), and operated as an enterprise engaged in commerce within the meaning of the

FLSA, U.S.C. 29 § 203(s)(1)(a).

       25.      Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiff worked more

than forty (40) hours, Defendants were obligated to pay him at a rate of one and one-half times

his regular hourly rate of pay for all hours worked over forty (40) in a workweek.

       26.      Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.




                                                 4
      Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 5 of 7 PageID #:5




       27.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay Plaintiff

overtime wages was willful and not in good faith. Defendants at all times failed to pay overtime

compensation to Plaintiff even though Plaintiff was scheduled to work and regularly did work

more than forty (40) hours in a work week. In an attempt to conceal their overtime violations,

Defendants paid Plaintiff with non-payroll checks that did not reflect the number of hours

Plaintiff worked. Upon information and belief, Defendants’ wage payments to Plaintiff were not

reported to federal and state tax and revenue departmental agencies. Additionally, Defendants

violated the Act’s recordkeeping regulations.

       WHEREFORE, the Plaintiff, Andres Hernandez Hernandez, prays for a judgment

against Defendants, IIR, Inc. and Anthony Duarte, as follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Liquidated damages in an amount equal to the amount of unpaid overtime
               compensation found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                          COUNT II
              Violation of the Illinois Minimum Wage Law – Overtime Wages

       28.     Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       29.     Throughout his employment with Defendants, Plaintiff was an “employee” under

the IMWL, 820 ILCS § 105/3(d).

       30.     Plaintiff was not exempt from the overtime wage provisions of the IMWL, 820

ILCS § 105/1 et seq.




                                                5
       Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 6 of 7 PageID #:6




       31.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the IMWL, 820 ILCS § 105/3(c).

       32.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiff worked

more than forty (40) hours, he was entitled to be compensated at a rate of one and one-half times

his regular hourly rate of pay.

       33.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the IMWL, 820 ILCS §

105/4(a).

       WHEREFORE, the Plaintiff, Andres Hernandez Hernandez, prays for a judgment

against Defendants, IIR, Inc. and Anthony Duarte, as follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Statutory interest damages in the amount of two percent (2%) per month of the
               amount of underpayments;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT III
            Violation of the Chicago Minimum Wage Ordinance – Overtime Wages

       34.     Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       35.     Plaintiff was an “employee” under the CMWO § 1-24-10 of the Municipal Code

of Chicago and was not exempt from the overtime wage provisions of the CMWO § 1-24-050.

       36.     Defendants were each an “employer” as defined in the CMWO § 1-24-10.




                                                6
      Case: 1:19-cv-00521 Document #: 1 Filed: 01/25/19 Page 7 of 7 PageID #:7




       37.     Under § 1-24-040, for all weeks during which Plaintiff worked more than forty

(40) hours, he was entitled to be compensated at a rate of one and one-half times his regular

hourly rate of pay.

       38.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the CMWO § 1-24-040.

       WHEREFORE, the Plaintiff, Andres Hernandez Hernandez, prays for a judgment

against Defendants, IIR, Inc. and Anthony Duarte, as follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff’s worked in excess of forty (40) hours per week;

       B.      Statutory interest damages in the amount of three times the amount of unpaid
               overtime;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and

       D.      Such other and further relief as this Court deems appropriate and just.



Dated: January 25, 2018                              Respectfully submitted,
                                                     Andres Hernandez Hernandez,
                                                     Plaintiff


                                                     /s/ Timothy M. Nolan
                                                     ____________________________________
                                                     One of the attorneys for the Plaintiff

Timothy M. Nolan (No. 6194416)
Samuel D. Engelson (No. 6326863)
NOLAN LAW OFFICE
53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60604
Tel (312) 322-1100
Fax (312) 322-1106
tnolan@nolanwagelaw.com
sengelson@nolanwagelaw.com

                                                7
